DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–20 are pending in this application.
Claims 1–20 are rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 1, 14 and 20 recite an abstract idea without significantly more.

Analysis under Step 2A: Prong 1
These recitations of the respective claims fall within the “mental process” the enumerated grouping of abstract ideas. See, MPEP Section 2106.04 (a)(2)(III). Such methods of mental process “can be performed in the human mind, or by a human using a pen and paper”. Id.
In the instant application, claims 1, 14 and 20 recite such mental processes. The particular limitations that invoke such mental processes include:
“scoring objective indicators of a user’s experience based upon one or more of: (B) a base score calculated based upon the complexity of the desired transaction with the only-line interface, (A) an award score based upon a level of outcome achieved with the desired transaction, (S) a sequence score based upon the number of steps required to achieve an outcome, and (T) a time score based upon an amount of time spent on the on-line interface to achieve the outcome;
scoring (E) emotive telemetry from the user based upon a machine-learning analysis of the user’s emotive response; and
integrating the one or more objective indicators (B), (A), (S) and/or (T) with the (E) emotive telemetry to produce an Experience Index measure.”

Each and every claim limitation recited above describe mental processes. The recited claims, describe a way of scoring different activities as a score, including the base score, award score, sequence score and time score as well as emotive telemetry score and integrate them into a further score such as the claimed “Experience Index measure.” These limitations are mental processes that can be performed entirely in the mind, or by a human using a pen and paper. See also, MPEP Section 2106.04 (a)(2)(III).

Claims 2–13 and 15–19 are similar. Claims 2 and 15 recite integration of the four scores as well as the emotive score when calculating the further score of Experience Index measure. Claim 3 further describes mental process of calculating the various different scores. Claim 4 similarly describes further mental process that can be used to calculate the base score B. Claims 5 and 16 describe the type of emotion the score value represents. Claims 6 and 17 further describe application of natural language understanding algorithm to mine specific references to one or more experience touchpoints and associated sentiments. Claims 7 and 18 further describe where emotive telemetry (E) measurement applies supervised neural network analysis as part of mining specific references to one or more experience touchpoints and associated sentiments. Claims 8 and 19 further describe usage of supervised neural network analysis. Claim 9 further describes wherein the emotive telemetry (E) applies deep learning analysis. Claims 10–13 and 19 also similarly describe mental processes that can be completed entirely in the human mind.

In addition, claims 4, 10, 11 and 13 also explicitly recite “mathematical concepts” portion of the enumerated grouping of abstract ideas. See, MPEP Section 2106.04 (a)(2)(I). Mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical equations. Id.

The following limitations specifically recite mathematical concepts/relationships or formulas/equations:
in claim 4, the equation defining the base score:                     
                        B
                        =
                        
                            
                                I
                            
                            
                                '
                            
                        
                        ×
                        I
                        w
                        +
                        
                            
                                D
                            
                            
                                '
                            
                        
                        ×
                        D
                        w
                        +
                        
                            
                                E
                            
                            
                                '
                            
                        
                        ×
                        E
                        w
                        +
                        
                            
                                A
                            
                            
                                '
                            
                        
                        ×
                        A
                        w
                        +
                        
                            
                                S
                            
                            
                                '
                            
                        
                        ×
                        S
                        w
                    
                ;
in claim 10, the mathematical relationship defining award score A calculated upon an exponential relation with number of non-completions of expected outcomes;
in claim 11, further definition of award score under equation                     
                        F
                        
                            
                                x
                            
                        
                         
                        =
                         
                        
                            
                                e
                            
                            
                                x
                                n
                            
                        
                    
                ; and
in claim 13, further definition of the time score via equation                     
                        T
                        =
                        
                            
                                
                                    
                                        
                                            
                                                t
                                                -
                                                b
                                            
                                        
                                    
                                
                                ∕
                                b
                            
                        
                        ×
                        100
                        .
                    
                

The above recited limitations, the claims 4, 10, 11 and 13, describe mathematical relationships, formulas, equations, or calculations, which are abstract ideas. Id. These limitations recite combined enumerated groupings of abstract ideas, namely mental processes as well as mathematical equations/formulas/relationships.

Analysis under Step 2A: Prong 2
The judicial exception of abstract ideas identified in the claims in prior analysis is also not integrated into a practical application. Under prong two, determination is made whether the claim as a whole integrates the exception into a practical application of that exception. MPEP Section 2106.04 (II)(A)(2). Such considerations can include “An improvement in the functioning of a computer, or an improvement to other technology or technical field” “Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim” or “applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment” amongst other host of examples of a practical application. MPEP Section 2106.04 (d)(I).
As applied to the independent claims 1, 14 and 20, the claims do not include any terms or concepts that would integrate into a practical application. For example, the claims operate under the boundary of a “method for automatically scoring a user’s experience with an on-line interface”, or “memory…and one or more processors coupled with the memory…executing the computer instructions” of a system, or a computer program product comprising a computer-readable storage medium that can be executed by a processor. These limitations represent a claim that can be performed as a mental process on a generic computer performing a mental process in a computer environment. See, MPEP 2106.04 (a)(2)(III)(C). There is no application of the abstract idea in some other meaningful way beyond generally linking the use of judicial exception to a particular technological environment.

Dependent claims 6–9 and 17–19 identifies certain application of the mental processes to general computer components. For example:
in claims 6 and 17, emotive telemetry (E) measurement applies the mental process of natural language understanding algorithms to mine specific references to experience touchpoints and associated sentiments from “text and/or recorded speech via electronic and/or social network feedback or comments provided by users of the on-line interface”;
in claims 7 and 18, the same emotive telemetry (E) measurement is applied via supervised neural network analysis algorithm to mine specific references to one or more experience touchpoints and associated sentiments from social network feedback or comments provided by users of the on-line interface;
in claims 8 and 19, supervised neural network analysis utilizes Recursive Neural Tensor Network (RNTN); and 
in claim 9, the emotive telemetry (E) measurement is applied to deep learning analysis of recorded speech to derive tonal sentiment classification based on pitch, timbre, loudness and/or vocal tone present in the recorded speech.

The relevant considerations for evaluating whether these additional elements of claims 6–9 and 17–19 integrate a judicial exception into a practical application include, indication of integration:
“an improvement in the functioning of a computer, or an improvement to other technology or technical field”; or
“implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim”; or
“effecting a transformation or reduction of a particular article to a different state or thing”; or
“applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception”.
MPEP Section 2106.04 (d)(I).

The relevant considerations for limitation that do not integrate a judicial exception into a practical application includes:
	“generally linking the use of a judicial exception to a particular technological environment or field of use”. Id.
As applied to the limitations of claims 6–9 and 17–19, the specifically claimed limitations involving the mental processes does no more than linking to use of the judicial exception to a particular technological environment or field of use.  For example, claims 6 and 17 applies the Natural Language Understanding mental process to a simple text and/or recorded speech via electronic feedback. This is no more than applying the exception by “merely using a computer as a tool to perform an abstract idea”; there is nothing particular about application of Natural Language Understanding mental process to a recorded text/speech in an electronic form. Claims 7 and 18 applies to similar environment as claims 6 and 17, except the mental process used is a supervised neural network analysis rather than Natural Language Understanding. Similarly, claims 8 and 19 uses a Recursive Neural Tensor Network to apply the mental process; this this is just linking the use of a judicial exception to a particular technological environment of RNTN. For claim 9, the emotive telemetry uses deep learning methods to recorded speech. This is, again, no more than applying a well-known mental process of deep learning method by merely using a computer as a tool to perform an abstract data.
The rest of the dependent claims not yet identified under prong 2 are similar. Thus, the judicial exception identified above do not integrate the claim as a whole into a practical application.

Analysis under Step 2B
The claims also do not include any additional elements that amount to an inventive concept. See, generally, MPEP Section 2106.05.

Claims 1, 14 and 20 further include the following elements:
[claim 14] “memory for storing computer instructions; and
one or more processors coupled with the memory, wherein the one or more processors, responsive to executing the computer instructions, performs operations comprising:”
[claim 20] “a computer-readable storage medium; and
instructions stored on the computer-readable storage medium that, when executed by a processor, causes the processor to:”

These additional limitations in the claims do not qualify as significantly more. The limitations above is no more than a simple recitation of generic computer performing steps of generic computer functions merely indicating a technological environment in which to apply the judicial exception. See, MPEP Section 2106.05 (h). Physical processors and memory for storing computer instructions as well as computer-readable storage medium are generic computing components that can perform duties of computing functions, and therefore such claim limitations are no more than a generic technological environment that the judicial exception can be applied in.

Furthermore, the claims taken individually and also in combination, do not recite significantly more. Application of the combined steps of the judicial exception as recited in the claims as performed in the generic computer cannot comprise an inventive concept. Therefore, the claims 1–20 are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9-12, 14, 16, 17 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Allen et al. (9,760,913) in view of Daley et al. (2021/0082304).
Regarding claims 1, 14 and 20, Allen teaches A method/system/computer program product for automatically scoring a user's experience with an on-line interface, comprising the steps of:
scoring objective indicators of a user's experience based upon one or more of: (B) a base score calculated based upon the complexity of the desired transaction with the on-line interface, (A) an award score based upon a level of outcome achieved with the desired transaction, (S) a sequence score based upon the number of steps required to achieve an outcome, and (T) a time score based upon an amount of time spent on the on-line interface to achieve the outcome (Fig. 2, user at a kiosk can have audio/visual data [of user's input, i.e.] captured for determining possible improvements, see col. 7 ll. 5-13; col. 7 ll. 37-43, for example, one objective measure of a user's experience at a kiosk can include eye tracking as expressed by a time metric, which can be converted into a particular score; col. 7 ll. 54-67, objective scoring system includes categorized eye tracking given a particular milliseconds spent looking at area of a screen from 0-100ms=score 0, 101-500ms=score 10, etc., which is thresholded against a particular value to determine whether the underlying software needs an improvement [col. 8 ll. 4-9]);
scoring (E) emotive telemetry from the user based upon a machine-learning analysis of the user's emotive response (col. 7 ll. 14-56, the collected audio and visual data during a user's interaction with the kiosk device can be analyzed in order to determine "a sentiment of the user during their interaction" which may be used to determine a user's emotional state; however, Allen does not specifically identify that this analysis is completed based upon a machine-learning analysis method); and
integrating the one or more objective indicators (B), (A), (S) and/or (T) with the (E) emotive telemetry to produce an Experience Index measure (col. 7 ll. 65-67 to col. 8 ll. 1-14, "final score" can include a plurality of metrics used to analyze a user's frustration level, such as eye tracking information, facial recognition data, audio/visual data, etc.).
However, Allen does not explicitly teach scoring (E) emotive telemetry from the user based upon a machine-learning analysis of the user's emotive response; and.
Daley from the same field of endeavor teaches scoring (E) emotive telemetry from the user based upon a machine-learning analysis of the user's emotive response (Abstract, user experience can be determined via physiological markers and received signals from sensors that identify emotion responses with that correspond to said user experience; ¶26; ¶34; ¶60, machine learning techniques can be utilized to identify emotion responses from captured data of the sensors that identify emotions); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Allen using Daley to reduce users experiencing frustration when interacting with a computing system providing certain experiences [i.e. smooth application experience]. By reducing frustration levels that user associates with a particular application or software, the overall adoption rate would increase with said software thereby increasing overall success with said software.

Regarding claims 5 and 16, Allen and Daley teach the limitations of claims 1 and 14 respectively. Allen further teaches wherein the emotive telemetry (E) measures the level of satisfaction or frustration with the on-line interface (col. 7 ll. 14-22, sentiment analysis can determine a user's emotional state during their interaction, including frustration [col. 7 ll. 54-60]).

Regarding claims 6 and 17, Allen and Daley teach the limitations of claims 1 and 14 respectively. Daley further teaches wherein the emotive telemetry (E) measurement applies Natural Language Understanding (NLU) to mine specific references to one or more experience touchpoints and associated sentiments from text and/or recorded speech via electronic and/or social network feedback or comments provided by users of the on-line interface (¶26, for example, machine learning techniques for analysis includes speech recognition and natural language processing (NLP) methods; NLP methods is a superset of NLU methods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Allen using Daley to reduce users experiencing frustration when interacting with a computing system providing certain experiences [i.e. smooth application experience]. By reducing frustration levels that user associates with a particular application or software, the overall adoption rate would increase with said software thereby increasing overall success with said software.

Regarding claim 9, Allen and Daley teach the limitations of claim 6. Daley further teaches wherein the emotive telemetry (E) measurement applies deep learning analysis of recorded speech to derive tonal sentiment classification based on pitch, timbre, loudness and/or vocal tone present in the recorded speech (claim 15, for example, physiological markers used to detect user experience includes "voice pitch" which can be used to identify user's emotion responses as classified by the machine learned models [¶26]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Allen using Daley to reduce users experiencing frustration when interacting with a computing system providing certain experiences [i.e. smooth application experience]. By reducing frustration levels that user associates with a particular application or software, the overall adoption rate would increase with said software thereby increasing overall success with said software.

Regarding claim 10, Allen and Daley teach the limitations of claim 1. Allen further teaches wherein the award score (A) is calculated based upon an exponential relation with the number of non-completions of expected outcomes (Allen teaches the limitations of the time score (T); and as such, the limitation further limiting award score need not be taught in the prior art under broadest reasonable interpretation standard).

Regarding claim 11, Allen and Daley teach the limitations of claim 10. Allen further teaches wherein the award score (A) is calculated based on the following equation:where "n" is constant based upon the complexity of the desired transaction and "x" is the number of non-completions of expected outcomes (Allen teaches the limitations of the time score (T); and as such, the limitation further limiting award score need not be taught in the prior art under broadest reasonable interpretation standard).

Regarding claim 12, Allen and Daley teach the limitations of claim 1. Allen further teaches wherein the time score (T) is computed as the average time in seconds taken by the user to complete the interaction (col. 8 ll. 1-3, user experience score for each metric can be "averaged").

Claims 7 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Allen et al. (9,760,913) in view of Daley et al. (2021/0082304), and further in view of Podgorny et al. (10,990,996).
Regarding claims 7 and 18, Allen and Daley teach the limitations of claims 1 and 14 respectively. However, the teachings do not explicitly teach wherein the emotive telemetry (E) measurement applies supervised neural network analysis as part of mining specific references to one or more experience touchpoints and associated sentiments from social network feedback or comments provided by users of the on-line interface.
Podgorny from the same field of endeavor teaches wherein the emotive telemetry (E) measurement applies supervised neural network analysis as part of mining specific references to one or more experience touchpoints and associated sentiments from social network feedback or comments provided by users of the on-line interface (Abstract, application experience can be determined via various methods, including eye tracking data, for example; col. 14 ll. 8-35, various machine learning models can be employed to train data for analysis for determining user experience, such as frustration levels, including neural network models; col. 9 ll. 54-67 to col. 10 ll. 1-3, comments as part of the feedback used for analysis can also be incorporated into user experience prediction/determination).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Allen using Podgorny to more effectively determine a quality of user experience with an application so that the likelihood of a user discontinuing use of an application can be reduced (Podgorny at col. 1 ll. 6-10).

Claims 8 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Allen et al. (9,760,913) in view of Daley et al. (2021/0082304), further in view of Podgorny et al. (10,990,996), and further in view of Dhamnani et al. (2019/0124160).
Regarding claims 8 and 19, Allen, Daley and Podgorny teach the limitations of claims 7 and 18 respectively. However, the teachings do not explicitly teach wherein the supervised neural network analysis utilizes Recursive Neural Tensor Network (RNTN).
Dhamnani from the same field of endeavor teaches wherein the supervised neural network analysis utilizes Recursive Neural Tensor Network (RNTN) (¶23; ¶30, recursive neural tensor network can be one kind of a classifier used for classification of an input of a network session, where a user can experience better user experience with an application due to having said classifier identifying problematic sessions identified via the neural network utilizing RNTN type).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Allen using Dhamnani to improve overall experience of the end user so that the end user would not abandon the underlying application being used prematurely due to possible frustration resulting from various reasons, i.e. network session issues as identified in Dhamnani.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Castillo et al. (2019/0307386);
Sheoran et al. (2021/0089331);
Murphy et al. (2012/0311032);
Oja et al. (2009/0138856); and
Kaur et al. ("Sentiment Analysis Based on Deep Learning Approaches", June 1, 2018).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAE KIM/
Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458